Citation Nr: 0432346	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  02-17 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to May 
1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This case is not ready for appellate review.  In March 2003 
the veteran requested that VA obtain records of treatment of 
him for hypertension from J. K., M. D. (Dr. K.).  Although 
the request for records shows treatment beginning in May 
1989, the earliest records received are dated in July 1997.  
The date of the diagnosis of the veteran's hypertension is an 
important issue in this case.  The veteran should be advised 
that the earliest records from Dr. K. are dated in July 1997.  
If additional records are available, the veteran should 
obtain them or authorize VA to obtain them on his behalf.  
See 38 C.F.R. § 3.159(c)(1) (2004).

Based upon a VA Ad Hoc Summery, clinical records of VA 
treatment prior to April 2000 appear to be incomplete.  VA 
medical records are considered part of the record on appeal 
since they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
38 C.F.R. § 3.159(c)(2) (2004).

VA is required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2004).  

The veteran's service medical records show that he had 
elevated blood pressure readings during service.  VA and 
private medical records show treatment of the veteran for 
hypertension.  The veteran's hypertension may be associated 
with his elevated blood pressure readings during service.  
The veteran should undergo a VA hypertension examination to 
determine whether the veteran's current hypertension was 
incurred during his military service or within one year 
thereafter.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain the names and addresses of all 
medical care providers, including J. K., 
M. D. (Dr. K.), who treated the veteran 
for hypertension from May 1989 to July 
1997.  After securing any necessary 
release, the RO should obtain these 
records.  (Advise the veteran that 
records from Dr. K. show no treatment 
earlier than July 1997.)

2.  Obtain VA records of treatment of the 
veteran, from May 1989 to April 2000.  
All records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  Associate all records 
and responses with the claims file.

3.  Provide a VA hypertension examination 
to the veteran to determine whether the 
veteran has a current psychiatric 
disorder that is related to his military 
service or the one-year period 
thereafter.

The claims folder, including the 
veteran's service medical records; the 
report of a June 1989 VA examination; and 
records from J. K., M.D., showing 
treatment of the veteran in July1997 and 
August 1997, should be made available to 
the examiner for review before the 
examination.  (The veteran's service 
medical records are contained in two 
brown envelopes within the claims 
folder.)  The examiner is requested to 
state in the examination report that the 
claims folder has been reviewed.

The examiner should express an opinion as 
to whether the veteran's current 
hypertension is "due to," "more likely 
than not due to" (likelihood greater 
than 50%), "at least as likely as not 
due to" (50%), "less likely than not 
due to" (less than 50% likelihood), or 
"not due to" the veteran's military 
service or to the one-year period 
thereafter.  (The veteran served on 
active duty from August 1979 to May 
1989.)

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


